                                                                            USDC SDNY
                             THE MARKS LAW FIRM, P.C.                       DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 12/5/2019
                                      December 4, 2019

Via: ECF
Honorable Lorna G. Schofield
United States District Judge
United States Courthouse
40 Foley Square, Courtroom 1106
New York, New York 10007


               RE:      Yelitza Picon v. Harman Hashimoto Enterprises, LLC
                        Docket: 1:19-cv-09706-LGS


Dear Judge Schofield,

       Plaintiff respectfully requests an adjournment of the initial conference in the above
referenced matter currently scheduled for December 12, 2019.

        Defendant Harman Hashimoto Enterprises, LLC was served through the Secretary of
State on 10/30/2019. As of today, Plaintiff has not been contacted by Defendant nor has
Defendant appeared, answered or otherwise moved. Plaintiff requests thirty (30) days to make
additional attempts to contact Defendant and for Defendant to appear, answer or otherwise move.
This is the first request of its kind.

       We thank you and the Court for its time and consideration on this matter.



Application GRANTED. The initial pretrial conference, scheduled for December 12, 2019, is
adjourned to January 9, 2020, at 10:40 a.m.

If Defendant continues to fail to appear, the January 9, 2020 initial pretrial conference shall be
treated as a Show Cause Hearing. Plaintiff shall move for default judgment by December 17,
2019, pursuant to Attachment A of the Court's Individual Rules, and shall file an affidavit of
service reflecting that Defendant was served with the Order to Show Cause and supporting
papers by January 2, 2020.

Dated: December 5, 2019
       New York, New York




                      175 Varick Street, 3rd FL, New York, New York 10014
                T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                     www.markslawpc.com
